Citation Nr: 9914159	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder impingement syndrome (major).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a history of degenerative arthritis of the left 
knee with torn medial and lateral meniscus with joint 
instability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel

INTRODUCTION

The veteran had active military service from February 19, 
1974 to February 28, 1994.  

This appeal arose from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana 
Medical and Regional Office Center (M&ROC).  The M&ROC 
granted entitlement to service connection for right shoulder 
impingement syndrome and left knee degenerative arthritis, 
each evaluated as noncompensable, effective March 1, 1994.  

In September 1996 the M&ROC granted entitlement to increased 
(compensable) evaluations of 10 percent for right shoulder 
impingement syndrome, and the left knee disability 
recharacterized as history of degenerative arthritis of the 
left knee with torn medial and lateral meniscus with joint 
instability, both effective from March 1, 1994.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was last examined by VA in February 1996.  In 
November 1998 a temporary 100 percent (total) evaluation was 
granted based on convalescence after surgery on the left knee 
in March 1998.  In the judgment of the Board, given the 
length of time since the last examination, and the presumed 
change in the condition of the veteran's knee as a result of 
his surgery, a contemporaneous examination of the appellant 
as well as association with the claims file of any additional 
records of treatment that may have accumulated during the 
course of the appeal would materially assist in the 
adjudication of the veteran's appeal.  That examination 
should contain a full analysis of functional impairment.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995);.  

Moreover, in the recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that in appeals from an 
initial assignment of a disability evaluation, ratings may be 
staged (i.e., different ratings may be assigned for different 
periods of time.  The rule of Francisco v. Brown, 7 Vet. App. 
55 (1994), that where an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern, does not apply in such cases.  In view of the 
Fenderson holding, the M&ROC should evaluate the evidence of 
record and ascertain whether any staging of ratings is 
appropriate in the veteran's appeal.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues on appeal pending a 
remand of the case to the M&ROC for further development as 
follows:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization, the M&ROC should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
reports.  

2.  The M&ROC should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist in order to 
determine the nature and extent of 
severity of the service-connected right 
shoulder and left knee disabilities.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The M&ROC should also 
provide the examiner with copies of 
relevant regulations including 
potentially applicable diagnostic 
criteria and 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion of 
the right shoulder and left knee.  
Functional limitations due to symptoms of 
the service-connected right shoulder and 
left knee disabilities should be 
thoroughly evaluated.  
The examiner should then make an 
assessment of the severity of the 
disabilities in terms of the rating 
criteria pertaining to the shoulders and 
knees, and comment on the functional 
limitations, if any, caused by the 
appellant's service connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a) Do the service-connected disabilities 
involve only the bones, or do they also 
involve the muscles and nerves?  

(b) Do the service connected disabilities 
cause subjectively or objectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate.  

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service-
connected disabilities).  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale. 

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issues of entitlement to 
initial evaluations in excess of 10 
percent for the right shoulder and left 
knee disabilities with consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); and 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The M&ROC should also document 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


